 ELECTRONIC METALS & ALLOYS, INC.ElectronicMetals&Alloys, Inc.andDistrict LodgeNo. 64,International Association ofMachinistsandAerospaceWorkers,AFL-CIO.Case1-CA-6943June 8, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSUpon a charge filed by District Lodge No. 64, In-ternationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO, herein called theUnion, the General Counsel for the National LaborRelations Board, by the Regional Director for Re-gion 1, issued a complaint dated February 3, 1970,againstElectronicMetals & Alloys, Inc., hereincalled the Respondent, alleging that the Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Sections 8(a)(5)and (1) and 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing were duly servedon the Respondent.The complaint alleges that on October 17, 1969,a majority of the employees, in a unit found ap-propriate by the Regional Director for Region 1 ofthe Board,' in a secret ballot election conductedunder the supervision of the Regional Director forRegion 1 of the National Labor Relations Board,designatedand selected the Union as theirrepresentative for the purposes of collective bar-gaining.The complaint further alleges that sinceNovember 14, 1969,-and at all times thereafter, theRespondent did refuse, and has continued to refuse,to bargain collectively with the Union as the exclu-sive collective-bargaining representative of the em-ployees in said unit. In its answer, dated February11, 1970, the Respondent admits its refusal to bar-gain,but denies that such refusal was unlawful onthe ground that the election was conducted in aninappropriate unit.On February 19, 1970, the General Counsel filedwith the Board a Motion for Summary Judgment,alleging that there are no factual issues that warranta hearing.Thereafter, on February 26, 1970, theBoard issued an order transferring proceeding tothe Board and Notice To Show Cause. On March 9,1970, the Respondent filed its Response to NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-'Decision and Directionof Electionissued September17, 1969, in CaseI-RC-10715 (not published in NLRB volumes)97tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULINGS ON THE MOTION FOR SUMMARY JUDGMENTPursuant to a petition filed on July 25, 1969, bytheMachinists, seeking to represent certain em-ployees of the Respondent, a hearing was held onAugust 25, 1969. On September 17, 1969, the Re-gional Director for Region1 issued aDecision andDirection of Election finding, contrary to theRespondent's contention, the following unit of em-ployees appropriate and directing an electiontherein:All tool and die makers, employed by the Em-ployer at its North Attleboro, Massachusettsplant, including apprentices, but excluding allother employees, production and maintenanceemployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.The Respondent's request for review of this deci-sion was denied by telegraphic order of the Boardon October 15, 1969.On October 17, 1969, pursuant to the Decisionand Direction of Election, an election was heldamong the employees in the unit described above,to determine whether or not they desired to berepresented for collective-bargaining purposes byDistrict Lodge No. 64, International Association ofMachinists and AerospaceWorkers,AFL-CIO.The tally of ballots showed that nine votes werecast for the Union, four against the'Union, and onewas challenged.On October 23, 1969, the Respondent filed time-ly objections to the election contending,inter alia,that the Board never independently reviewed therecord before the Regional Director to ascertainwhether it supported his conclusion that the unitwas appropriate for collective-bargaining purposes.Thereafter, on October 30, 1969, the RegionalDirector issued a supplemental decision in which heoverruled the Respondent's objections and certifiedtheUnion as the exclusive collective-bargainingrepresentative.TheRespondent's request forreview of the Regional Director's supplementaldecision was denied by telegraphic order of theBoard on December 2, 1969.By lettersdatedNovember 4, 1969, andDecember 3, 1969, the Union requested the183 NLRB No. 14 98DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent to bargain collectively. The Respond-ent refused by letters dated November 14, 1969,and December 5, 1969. On December 12, 1969,the Union filed the charge upon which the com-plaint herein was predicated.In its response to the Notice To Show Cause, theRespondent renews its contention that the Boardhas never independently reviewed the record todetermine whether the Regional Director was cor-rect in concluding that the unit is appropriate forcollective-bargaining purposes.We have again ex-amined the Decision and Direction of Election inCase 1-RC-10,715, have made an independentreview of the record in that case, and hold that theRegional Director's findings and conclusions arecorrect.' Accordingly, as all issues have been fullylitigated and no newly discovered or previouslyunavailable evidence is offered, no further hearingis required.We shall, therefore, grant the GeneralCounsel's Motion for Summary Judgment.3On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and at all times material hereinhas been,a Delaware corporation with its principaloffice and place of business located inNorth At-tleboro,Massachusetts,where it has been engagedin the manufacture,'sale, and distribution of materi-als for the electronics industry. During the pastyear,Respondent has shipped products valued inexcess of$50,000 directly to points outside Mas-sachusetts and has received goods and materialsvalued in excessof $50,000 directly from pointsoutside the State of Massachusetts.Respondent admits, and we find, that Respond-,ent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDDistrictLodge No.64, International Associationof Machinists and AerospaceWorkers, AFL-CIO,is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIRLABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unit ap-propriate for collective bargaining within the mean-ing of Section 9(b) of the Act:All tool and die makers, employed by the Em-ployer at its North Attleboro, Massachusettsplant, including apprentices, but excluding allother employees, production and maintenanceemployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.2.The certificationOn October 17, 1969, a majority of employees insaid unit, in a secret-ballot election conductedunder the supervision of the Regional Director forRegion 1, designated the Union as their representa-tive for the purposes of collective bargaining withtheRespondent.On October 30, 1969, the Re-gional Director certified the Union as the collec-tive-bargaining representative of the employees insaid unit, and the Union continues to be suchrepresentative.B.TheRequest To Bargain and Respondent'sRefusalCommencing on or about November 4, 1969,and continuing to date, the Union has requestedand is requesting the Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of the employees in the above-described unit. Since November 14, 1969, and con-tinuing to date, the Respondent has refused, andcontinues to refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employeesin said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in the ap-propriate unit described above and that the Unionat all times since October 30, 1969, has been, andnow is, the exclusive bargaining representative ofall the employees in the aforesaid unit, within themeaning of Section 9(a) of the Act. We further findthat the Respondent has, since November 14, 1969,2Although,contrary to the Regional Director's findings, the tool-and-diemakers do perform some machine set-up duties,that does not affect thecorrectness of his ultimate conclusion that they constitute a unit ap-propriate for collective bargainingz PittsburghPlate Glass Company v N L R B,313 U S 146 We find nomerit in theRespondent'scontentionthat theMotion for SummaryJudgmentshould be directed to a TrialExaminer rather than the BoardSeeN L R B v Red-More Corporation,418 F 2d 890 (C A 9) ELECTRONIC METALS & ALLOYS, INC.99refused to bargain collectively with the Union asthe exclusive bargaining representative of its em-ployees in the appropriate unit. By such refusal theRespondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions as described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial year of certifi-cation as beginning on the date the Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriate unit. See:Mar-Jac Poultry Company,Inc.,136 NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421,enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.ElectronicMetals & Alloys, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the-Act.2.District Lodge No. 64, International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO, is a labor organization within the mean-ing of Section2(5) of the Act.3.The followingunit is anappropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act:All tool and die makers, employed by the Em-ployer at its North Attleboro, Massachusettsplant, including apprentices, but excluding allother employees, production and maintenanceemployees, office clerical employees, profes-sionalemployees, guards and supervisors asdefined in the Act.4.Since October 30, 1969, the Union has beenthe exclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.5.By refusing on or about November 14, 1969,and at alltimesthereafter, to bargain collectivelywith the Union as the exclusive bargainingrepresentative of all the employees in the ap-propriate unit, the Respondent has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, the Re-spondent has interferedwith, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(1)of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor.Relations Board hereby orders that the Respond-ent, Electronic Metals & Alloys, Inc., North At-tleboro,Massachusetts, its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District Lodge No.64, InternationalAssociation of Machinists andAerospaceWorkers, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All tool and die makers, employed by the Em-ployer at its North Attleboro, Massachusettsplant, including apprentices, but excluding allother employees, production and maintenanceemployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed to them by Section 7of the Act.427-258 O-LT - 74 - 8 100DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b) Post at its place of business in North At-tleboro,Massachusetts, copies of the attachednotice marked "Appendix." 4 Copies of said notice,on forms provided by the Regional Director for Re-gion 1 shall, after being duly signed by Respon-dent's representative, be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 1, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.sociation of Machinists and Aerospace Wor-kers,AFL-CIO,as the exclusive representativeof the employees in the bargaining unitdescribed below.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7of the Act.WE WILL,upon request,bargain with theabove-named Union as the exclusive represen-tative of all our employees in the bargainingunit described below with respect to rates ofpay, wages,hours,and other terms and condi-tions of employment,and if an understandingisreached,embody such understanding in asigned agreement.The bargaining unit is:All tool and die makers, employed by theEmployer at its North Attleboro, Mas-sachusettsplant, including apprentices,but excluding all other employees,produc-tion and maintenance employees, officeclericalemployees,professionalem-ployees,guards and supervisors as definedin the Act.4In the event that thisOrderis enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargaincollectivelywith DistrictLodge No.64, International As-DatedByELECTRONIC METALS &ALLOYS, INC.(Employer)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 20th Floor, John F. KennedyFederal Building, Cambridge & New SudburyStreets, Boston, Massachusetts 02203, Telephone617-223-3300.